 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 FREDERICK O. SILVER,                                     Case No.: 2:19-cv-00032-APG-BNW

 4           Plaintiff                                                      Order

 5 v.                                                           [ECF Nos. 56, 65, 79, 80, 98]

 6 STEVEN B. WOLFSON, et al.,

 7           Defendants

 8         Plaintiff Frederick O. Silver filed this lawsuit seeking monetary, declaratory, and

 9 injunctive relief, claiming that the defendants violated his due process rights, violated his Fourth

10 Amendment rights through an unreasonable seizure, and engaged in mail fraud. ECF No. 8 at 8-

11 9. He also lists numerous statutes in the caption and request for relief in his amended complaint.

12 Id. at 1, 9-11. Silver’s claims arise out of his contention that he is not the father of a minor child

13 for whom he has been ordered to pay child support. Id. at 5-7. He names as defendants the

14 child’s mother, Candice Towner, along with various Clark County officials, the Nevada

15 Department of Health and Human Services, the Nevada Attorney General, and the U.S.

16 Department of Health and Human Services Regional Director. Id. at 1-4.

17         Silver has filed several motions requesting that I temporarily “suspend” the state court

18 child support proceedings. ECF Nos. 56, 65, 79. He also moves for me to vacate the state court

19 child support order. ECF No. 80. And he moves for sanctions against various defense attorneys

20 in this case. ECF No. 98. I deny the motions because Silver presents no legal authority or factual

21 basis for me to grant the requested relief.

22

23
 1        IT IS THEREFORE ORDERED that plaintiff Frederick Silver’s motions for order to

 2 show cause (ECF Nos. 56, 65, 79), motion to vacate child support order (ECF No. 80), and

 3 motion for sanctions (ECF No. 98) are DENIED.

 4        DATED this 27th day of September, 2019.

 5

 6
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                 2
